*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***




                                                     Electronically Filed
                                                     Supreme Court
                                                     SCWC-XX-XXXXXXX
                                                     23-APR-2019
           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
                                                     10:28 AM
                            ---o0o---
________________________________________________________________

                          ELESTHER CALIPJO,
                   Petitioner/Plaintiff-Appellee,

                                    vs.

             JACK PURDY, REGAL CAPITAL CORPORATION,
                   REGAL CAPITAL COMPANY, LLC,
               Respondents/Defendants-Appellants.
________________________________________________________________

                            SCWC-XX-XXXXXXX

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIVIL NO. 04-1-0003)

                             APRIL 23, 2019

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

                 OPINION OF THE COURT BY WILSON, J.

                           I.    INTRODUCTION

          We consider only one issue from the application for

writ of certiorari filed by Petitioner Elesther Calipjo

(“Calipjo”):   whether there was no evidence to support the

jury’s verdict that (1) Respondent Jack Purdy (“Purdy”) was the

alter ego of Respondents Regal Capital Corporation (“Regal

Corp.”) and Regal Capital Company, LLC (“Regal LLC”)

(collectively, “Respondents”), (2) Regal Corp. breached the
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


contracts it entered into with Calipjo, and (3) Regal LLC

committed unfair and deceptive acts or practices.

              In a jury trial before the Circuit Court of the Fifth

Circuit1 (“circuit court”), the jury found that Regal Corp.

violated the agreements of sale for two parcels of land on the

island of Kauaʻi and breached the covenant of good faith and fair

dealing implied in the agreements.           The jury determined that

Regal Corp. and Regal LLC committed unfair and deceptive acts or

practices in their dealings with Calipjo.            Furthermore, the jury

concluded that Purdy was the alter ego of Regal Corp. and Regal

LLC.       Based on the alter ego finding, the jury determined that

Purdy, too, violated the agreements of sale for the two

properties, breached the covenant of good faith and fair dealing

implied in the agreements, and committed unfair and deceptive

acts or practices.

              We hold that there was evidence to support the jury’s

verdict that Regal Corp. violated the terms of the agreements,

Regal LLC engaged in unfair and deceptive acts or practices, and

Purdy was the alter ego of Regal Corp. and Regal LLC.

Therefore, the Intermediate Court of Appeals (“ICA”) erred when

it found that no evidence was introduced at trial to support

these findings.       Calipjo v. Purdy, No. CAAP-XX-XXXXXXX, 2017 WL

       1
              The Honorable Randal Valenciano presided over the trial.




                                        2
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


6547461, at *4-*7 (App. Dec. 22, 2017) (SDO).           Additionally, the

ICA erred when it reversed the circuit court’s final judgment

against Purdy on the breach of contract, breach of the implied

covenant of good faith and fair dealing, and unfair and

deceptive acts or practices claims.2         We affirm in part and

vacate in part the ICA’s January 24, 2018 Judgment on Appeal and

reinstate the circuit court’s July 18, 2014 final judgment.

                              II.   BACKGROUND

           On or around August 12, 2002, Calipjo entered into two

Deposit Receipt Offer and Acceptance (“DROA”) contracts with

Regal Corp. for the purchase of two lots owned by Regal Corp. on

the island of Kauaʻi:      Unit E of the Moana Ranch Estates (“Moana

property”) and Unit A of the Aliʻi Ranch Estates (“Aliʻi

property”).    At the time, Purdy was the sole owner and operator

of Regal Corp.     The DROAs governed the sale of the Moana

property for $175,000.00 and the Aliʻi property for $280,000.00.

           The Moana and Aliʻi property DROAs contained different

“special terms” located in condition C-67 of each contract.              On

the one hand, condition C-67 of the Moana property DROA provided

that Calipjo’s purchase of the Moana property was contingent on


     2
            The ICA reversed the judgment against Purdy for breach of
contract (Counts 3 and 4), breach of the covenant of good faith and fair
dealing (Count 11), and unfair and deceptive acts or practices (Count 10).
Calipjo, 2017 WL 6547461, at *7.




                                      3
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


his purchase of the Aliʻi property.3        On the other hand,

condition C-674 of the Aliʻi property DROA gave Calipjo an option

to purchase the Aliʻi property once the Real Estate Commission of

the Department of Commerce and Consumer Affairs of the State of

Hawaiʻi (“Commission”) issued a Final Condominium Public Report

for the properties.5      Condition C-67 of the Aliʻi property DROA

also gave Calipjo the option to terminate the Aliʻi property DROA

by giving written notice to Regal Corp. at any time prior to the

issuance of the Final Condominium Public Report.6               When Calipjo

      3
            Condition C-67 of the Moana property DROA provided that the
purchase of the Moana property was “[c]ontingent upon Buyer’s purchase and
successful close of escrow for Unit A of Alii Ranch Estates I[.]”
      4
            Condition C-67 of the Aliʻi property DROA stated:

                  1) This DROA shall constitute a reservation and not
            an obligation to purchase or sell subject property. Buyer
            may terminate this reservation at any time prior to it
            becoming a binding contract by written notice to Seller.
            2) Seller to provide to Buyer a copy of the Final Public
            Report upon completion of [Condominium Property Regime
            (“CPR”)]. Buyer shall have 15 days to examine said Report
            and rescind this reservation by written notice to Seller.
            At expiration of stated examination period this DROA shall
            become a binding contract. 3) All contingency dates stated
            in this DROA shall be based on the date that this offer
            becomes a binding contract. 4) This offer is contingent
            upon Seller’s acceptance of Buyer’s offer to purchase TMK
            4-4-2-22-30-A.
      5
            Under the version of the Condominium Property Act effective at
the time that Calipjo entered into the DROAs, the owner of a parcel that
currently has condominiums or is zoned to have condominiums must notify the
Commission of its intent to sell the property and submit a Final Condominium
Public Report disclosing all material facts regarding the development.
Hawaiʻi Revised Statutes (“HRS”) §§ 514A-31, -36 (Supp. 2002).
      6
            The Aliʻi property DROA provided, in pertinent part, “Buyer may
terminate this reservation at any time prior to it becoming a binding
contract by written notice to Seller.”




                                      4
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


signed the DROAs, Regal Corp. did not possess an option to

terminate the Aliʻi property DROA.

           Shortly thereafter, Regal Corp.’s real estate agent,

Tom Summers (“Summers”), provided copies of the Aliʻi and Moana

property DROAs to Purdy for review.         At trial, Purdy testified

that he thought it was unfair that condition C-67 in the Aliʻi

property DROA only gave Calipjo, the buyer, the option to

terminate the agreement.       He testified that “[i]f the buyer had

a right to terminate, then I should have that same right.”

Purdy instructed Summers to add the phrase “or Seller” to

condition C-67 of the Aliʻi property DROA.7          Thereafter,

condition C-67 read:      “This DROA shall constitute a reservation,

and not an obligation to purchase or sell subject property.

Buyer or Seller may terminate this reservation at any time prior

to it becoming a binding contract by written notice to Seller.”

(Emphasis added.)     Because the purchase of the Moana property

was contingent on the purchase of the Aliʻi property, this

addendum effectively gave the buyer or the seller the authority

to terminate both DROAs at will—although the seller was not

required to notify the buyer of its intent to cancel.



     7
            Summers and Purdy dispute who handwrote “or Seller” above
condition C-67. Summers claims that Purdy wrote the term in, while Purdy
claims that his office merely directed Summers to add the term.




                                      5
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


              Summers informed Calipjo that he needed to come to

Summers’ office to initial and backdate the addendum to the Aliʻi

property DROA that added the language in condition C-67 giving

the seller the authority to terminate the DROAs for the Aliʻi and

Moana properties without notice to the buyer.8           While at Summers’

office, Calipjo asked Summers if the alteration would change his

position because he was unsure whether “or Seller” referred to

himself or Regal Corp.9      According to Calipjo, Summers replied,

“No.       I just — this is just a mere technicality with the CPR

laws that they’re doing.”       Summers later testified that he told

Calipjo that the addition of “or Seller” was Purdy’s

counteroffer “and if [Calipjo] didn’t want to acknowledge this,

then he wouldn’t have a reservation agreement.”           Relying on

Summers’ representations about the alteration, and with no prior

experience with CPRs,10 Calipjo initialed the addendum to the

Aliʻi property DROA and backdated his signature to August 12,

2002 per Summers’ request.       Neither Summers nor Calipjo


       8
            Calipjo and Summers dispute the exact date upon which Calipjo
returned to sign and backdate the addendum. Calipjo asserts that he signed
the addendum the day after he originally signed the DROAs, on August 13,
2002. Summers claims that Calipjo returned on September 4, 2002 to sign and
backdate the addendum.
       9
            Calipjo asked, “Will this change my position because you are the
seller or buyer?”
       10
            Under the Condominium Property Act, a CPR governs ownership of
condominiums or “single units, with common elements, located on property
within the [CPR].” HRS § 514A-3 (1993).




                                      6
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


testified that Calipjo received consideration for agreeing to

the addendum.    Upon signing and backdating the alteration,

Calipjo deposited $5,000.00 per property into escrow, totaling

$10,000.00.

          Over the course of the next few months, while awaiting

the Final Condominium Public Report, Calipjo met with several

interested buyers for the Aliʻi and Moana properties.           On October

30, 2002, Calipjo agreed to sell the Aliʻi property to a buyer

for $375,000.00.    The closing date was set for sixty days after

Calipjo received the Final Condominium Public Report.            Then, on

April 14, 2003, Calipjo entered into a contract with Francis

Green for the sale of the Moana property for $550,000.00.

          Meanwhile, Purdy realized that the properties could be

used for a lucrative high-end development.         At trial he

testified that after signing the DROAs, he gained “a learning

and understanding of the property.        And as time went on, it was

sort of solidifying in [his] mind to do something better with

the property.”    Statements made during his deposition further

explained this realization:

                Our Realtor, Tom Summers[,] rehearsed the law. And
          the law was changing in terms of their ability to use an
          agricultural condominium for other than livestock and
          farming purposes. So we got the idea of putting rocks,
          gates at the entrance at each one of the lots, divided in
          the best few quarters to protect the few quarters of all
          lots, putting some common amenities on a common area on one
          of the lots, putting wood fences, plank fences, painted all
          the way around, making it really quite an exclusive
          property, which is far different than what we earlier
          started.

                                     7
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


At the time, Purdy was not only the sole owner of Regal Corp.,

but also the sole member and manager of Regal LLC, a Hawaiʻi

limited liability company.       On April 30, 2003, approximately

eight months after entering into the DROAs, Regal Corp.

transferred its interest in the Aliʻi property to Regal LLC.

Likewise, on November 7, 2003, Regal Corp. assigned its interest

in the Moana property to Regal LLC.

           Regal Corp. was not paid for these properties.             Purdy

testified that although the properties were worth over 1.7

million dollars at the time of transfer, Regal LLC received them

for free—no cash transfer or consideration was conveyed from

Regal LLC to Regal Corp.       At trial, Purdy referred to this

transfer as a “book entry” and said that it was “pretty

commonplace.”    He did not explain how Regal Corp. received value

from the transfer.

           On August 7, 2003, Calipjo received a letter from

Purdy on behalf of Regal Corp. notifying Calipjo that Regal

Corp. was exercising its right to cancel the Aliʻi property DROA.

Because the sale of the Moana property was contingent on the

sale of the Aliʻi property,11 and Regal Corp. was no longer

selling the Aliʻi property, this letter effectively cancelled


     11
            Pursuant to condition C-67 of the Moana property DROA.   See supra
note 3, at 4.




                                      8
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


both DROAs.      In the letter, Purdy explained that “[d]ue to the

recent change in the law affecting the uses of agricultural

property and the substantial increases in the real estate market

over the past few months,” Regal Corp. was exercising its right

to cancel the Aliʻi property DROA pursuant to condition C-67.

Regal Corp. sent Calipjo notices of cancellation and refunded

the $10,000.00 that Calipjo tendered into escrow.           Calipjo

refused to execute the escrow cancellation forms and sent the

checks back to escrow.

       A.   Circuit Court Proceedings

            Calipjo brought suit against Respondents Regal Corp.,

Regal LLC, and Purdy seeking specific performance of the DROAs

and money damages.     In his first amended complaint, Calipjo

asserted, inter alia, two claims of breach of contract, one

claim of breach of the covenant of good faith and fair dealing,

and one claim for unfair and deceptive acts or practices.             He

also claimed Purdy was the alter ego of Regal Corp. and Regal

LLC.

            1.    Calipjo’s Arguments

            In support of his breach of contract claims, Calipjo

argued at trial that Regal Corp. violated the express terms of

the DROAs by transferring the Aliʻi property to Regal LLC before

cancelling the DROAs.     He noted that, at the time the DROAs were

originally entered into, Calipjo had an absolute right to

                                     9
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


purchase the properties.       This right was altered, he claimed,

when Respondents required Calipjo to sign the addendum to

condition C-67 of the Aliʻi property DROA which gave Regal Corp.

the option to terminate the DROA without notice to Calipjo at

any time before issuance of the Final Condominium Public Report.

Calipjo noted that Respondents altered condition C-67 of the

Aliʻi property DROA with the intent to cancel the DROAs after

using Calipjo’s offer to attract financing.           Because Regal Corp.

transferred the Aliʻi property before cancelling the DROAs,

Calipjo claimed, Regal Corp. breached the DROAs.

            Next, Calipjo argued that Respondents committed unfair

and deceptive acts or practices.          He alleged that Regal Corp.,

Regal LLC, and Purdy carried out a fraudulent scheme to entice

Calipjo into entering the DROAs, then cancel the DROAs once the

development attracted greater financing.12

            In addition, Calipjo argued that Purdy should be

liable for the actions of Regal Corp. and Regal LLC as the alter

ego of both companies.      He raised three main issues to support

his alter ego theory of liability.          First, Calipjo identified

Purdy as the sole shareholder, director, and officer of Regal

Corp. and the sole member and manager of Regal LLC.            Calipjo


     12
            Calipjo testified that he saw a sign posted on the property
grounds soliciting the sale of the Aliʻi and Moana properties.



                                     10
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


argued that sole ownership and control is one of many factors

that can establish alter ego and, therefore, evidence of Purdy’s

ownership and control was pertinent to this claim.

          Second, Calipjo claimed that Purdy used Regal Corp.

and Regal LLC to perpetuate a fraud because he never intended to

sell the properties, but rather, intended to develop the parcel

himself and needed to attract financing for the project.

According to Calipjo, Purdy’s intent was to cancel the Aliʻi

property DROA after using it to obtain financing for Purdy’s

development of the property for his own benefit.           To facilitate

his eventual cancellation of the Aliʻi property DROA, Purdy

included in the contract the option permitting him, as the

seller, to terminate the agreement.

          Calipjo alleged that the Aliʻi and Moana property DROAs

helped Purdy successfully obtain financing for his intended

development because the completed DROAs showed that Purdy had

interested buyers:

                You know what he did with that contract? He showed
          it to people to get them more money. He’s got contracts
          for preselling already. Banks love that stuff. He showed
          it to other people; oh, yeah, I got this property, it’s got
          to be subdivided, I already got contracts already. It
          builds and it builds on itself because he’s having trouble.

Calipjo contended that Purdy’s intent to renege on the Aliʻi

property DROA became evident once he secured alternative

financing because, at that time, Purdy cancelled the DROAs.

Once the financing was secured for Purdy’s intended development,

                                    11
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Purdy cancelled the Aliʻi property DROA, which inherently

cancelled the Moana property DROA, and thus perpetuated a fraud

through Regal Corp. and Regal LLC.         To support this claim,

Calipjo testified that seven years after the parties entered

into the DROAs, Purdy approached Calipjo outside the Kauaʻi

courthouse and said “[h]e [didn’t] intend to sell [Calipjo] the

property in the first place anyway.”         Although Purdy denied

making this statement, another witness corroborated Calipjo’s

testimony.

            Third, Calipjo raised an issue regarding

undercapitalization.      Based on Purdy’s testimony, Calipjo

contended that Purdy transferred approximately 1.2 million

dollars13 worth of real estate from Regal Corp. to Regal LLC “for

nothing, zero.”     Calipjo alleged that because no money was paid

to Regal Corp., this transfer left Regal Corp. severely

undercapitalized.     Therefore, he argued, Regal Corp. and Regal

LLC failed to function as legitimate businesses and, instead,

functioned as mere pretenses for Purdy’s personal dealings.              At

the close of Calipjo’s case, Respondents orally moved for




     13
            There is no record of the value of the properties at the time of
transfer and the parties disputed the value at trial. Calipjo claimed that
the properties were worth 1.2 million dollars and Purdy claimed that the
properties were worth 1.7 million dollars.




                                     12
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


judgment as a matter of law on all claims.         The motion was

denied.

          2.    Respondents’ Counter Arguments

          Respondents argued to the jury that Calipjo failed to

present sufficient evidence to support his claims.           Respondents

claimed that they did not breach the express terms of the DROAs

or commit unfair and deceptive acts or practices because the

DROAs were non-binding reservation agreements.          Respondents

claimed that Regal Corp. and Calipjo, acting as “sophisticated

investor[s],” simply entered a rescindable agreement for the

sale of two properties.     They argued that condition C-67 of the

Aliʻi property DROA, as amended, granted the buyer and the seller

the right to cancel the agreements at any time before the Final

Condominium Public Report was issued.        Because the purchase of

the Moana property was contingent on the purchase of the Aliʻi

property, Respondents claimed, Regal Corp. lawfully exercised

its right to cancel both DROAs.

          In addition, Respondents asserted that there was

insufficient evidence to support a finding of alter ego and

emphasized that “[t]he only evidence [of alter ego] in this case

is that [Purdy] owned both companies.”         Respondents stressed

that exclusive ownership, alone, is not determinative of alter

ego.   Respondents denied Calipjo’s claim that Purdy intended to

cancel the DROAs from the start and only used the DROAs to

                                    13
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


attract financing for his own personal gain.          Purdy testified

that the properties “weren’t actively for sale” and he did not

intend to sell the properties until Calipjo approached him and

made an offer.    Purdy also denied Calipjo’s claim that Purdy

approached him outside the courthouse and said that he never

intended to sell Calipjo the properties.14         Although Respondents

did not specifically address the undercapitalization claim,

Purdy testified that the transfer of the properties from Regal

Corp. to Regal LLC for no cash or consideration was “pretty

commonplace.”    At the close of their case, Respondents renewed

their motion for judgment as a matter of law as to all claims.

They argued that Purdy was not a party to the DROAs and there

was “no evidence or testimony that would allow [the jury] to

pierce the LLC veil or the corporate veil.”          Again, the circuit

court denied the motion.

          3.     Jury Instructions

          The circuit court provided the following jury

instructions for the alter ego claim:

     14
          On direct examination, Purdy testified as follows:

                [A.] By all means, I just put out my hand to say hi
          to him, because he happened to be facing me, and I wanted
          to see if I could see what was going on, you know, to open
          a conversation with these folks.

                Q. Did you ever tell him that you wouldn’t have sold
          the property to him anyway?

                 A.   No.




                                    14
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


             Under the alter ego claim for relief, three elements
       must be established in order to award a piercing of the
       corporate veil. One, that the corporation was the mere
       instrumentality of the shareholder; two, that the
       shareholder exercised control over the corporation in such
       a way as to harm the plaintiff; and, three, that a refusal
       to disregard the corporate entity would subject the
       plaintiff to unjust loss.

       . . . .

             A corporation is, for most purposes, a legal entity
       distinct from its individual members or stockholders, who,
       as natural persons emerged into the corporate identity.
       However, the idea that a corporation is a legal entity
       existing separate and apart from the persons composing it
       is a mere fiction introduced for purposes of convenience
       and to serve the ends of justice. This fiction cannot be
       urged to an extent and purpose not within its reason and
       policy and, in an appropriate case, and in furtherance of
       the ends of justice, a corporation and the individual and
       individuals owning all its stock and assets may be treated
       as identical.

             In this case, plaintiff dealt with the corporation
       known as Regal Capital Corporation and Antigua and Barbuda
       Corporation, one of the defendants in this case.

             Plaintiff urges that this is an appropriate case in
       which the legal entity of Regal Capital Corporation should
       be disregarded and that plaintiff should be entitled to
       require payment of damages that Regal Capital Corporation
       owes plaintiff from defendant Jack Purdy.

             You should consider the following facts in
       determining whether or not to disregard the legal entity of
       Regal Capital Corporation and return a verdict in favor of
       plaintiff against Defendant Jack Purdy, as an individual.

             One, whether or not defendant Jack Purdy owned all or
       substantially all the stock in Regal Capital Corporation;
       two, whether or not Jack Purdy exercised discretion and
       control over the management of Defendant Regal Capital
       Corporation; three, whether or not Defendant Jack Purdy
       directly or indirectly furnished all or substantially all
       of the financial investment in Defendant Regal Capital
       Corporation; four, whether or not Regal Capital Corporation
       was adequately financed either originally or subsequently
       for the business in which it was to engage.

             Five, whether or not there was actual participation
       in the affairs of Regal Capital Corporation by its
       stockholders and whether stock was issued to them. Six,
       whether or not Regal Capital Corporation observed the
       [formalities] of doing business as a corporation such as
       the holding of regular meetings, the issuance of stock, the
       filing of necessary reports and similar matters. Seven,

                                 15
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


            whether or not Defendant Regal Capital Corporation [dealt]
            exclusively with Defendant Jack Purdy, directly or
            indirectly in the real estate sales development activities
            in this case. Eight, whether or not Defendant Regal
            Capital Corporation existed merely to do a part of business
            of Defendant Jack Purdy.

                  If your determination of these facts or most of them,
            as well as the other evidence in this case leads you to
            believe that you should disregard the legal entity known as
            Defendant Regal Capital Corporation, then you will be
            justified in returning a verdict against Defendant Jack
            Purdy individually in such amount as you find due plaintiff
            from Defendant Regal Capital Corporation. On the other
            hand, if your consideration of these questions of fact or
            most of them, as well as the other evidence in this case,
            leads you to believe that Defendant Regal Corporation
            should be considered a legal entity distinct from its
            individual stockholders, then you will not return a verdict
            against Defendant Jack Purdy on this claim.[15]

The jury was instructed as follows on the breach of contract

claim:

                  A contract is an agreement between two or more
            persons which creates an obligation to do or not to do
            something. A contract may be written or oral. A contract
            requires proof of all of the following elements.

                  One, persons with the capacity and authority to enter
            into the contract; and, two, an offer; and, three, an
            acceptance of that offer producing a mutual agreement or a
            meeting of the minds between the persons as to all of the
            essential terms of the agreement at the time the offer was
            accepted; and, four, consideration.

                   An offer is an expression of willingness to enter
            into a contract which is made with the understanding that
            the acceptance of the offer is sought from the person to
            whom the offer is made. An offer must be sufficiently
            definite or must call for such definite terms in the
            acceptance that the consideration promised is reasonably
            clear.

            . . . .

                  Consideration is an exchange which is bargained for
            by the parties where there is a benefit to one making the
            promise or a loss or detriment to the one receiving the
            promise.

     15
            Identical jury instructions were provided for the alter ego claim
against Regal LLC and the alter ego claim against Regal Corp.



                                     16
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



                Promises given in exchange for each other can be
          valid consideration.

                To prevail on the claim for breach of contract,
          plaintiff must prove all of the following elements. One,
          the existence of the contract; and, two, plaintiff’s
          performance; and, three, defendants’ failure to perform an
          obligation under the contract; and, four, defendants’
          failure to perform the legal cause of damage to plaintiff’s
          [sic]; and, five, the damage was of the nature and extent
          reasonably foreseeable by defendants at the time the
          contract was entered into.

Finally, the circuit court provided the following jury

instructions for the unfair and deceptive acts or practices

claim:

                To prevail against defendants on the claim of unfair
          and deceptive acts or practices, plaintiff must prove all
          of the following elements.

                One, plaintiff is a consumer; and, two, defendant
          engaged in an act or practice that was unfair or deceptive;
          and, three, the unfair or deceptive act or practice
          occurred in the conduct of trade or commerce; and, four,
          that the unfair or deceptive act or practice was a legal
          cause of damages to plaintiff.

                A consumer is an individual who, primarily for
          personal, family or household purposes, purchases goods or
          services, attempts to purchase goods or services, is
          solicited to purchase goods or services, or commits --
          money property or services in a personal investment.

                An act or practice is unfair if it offends
          established public policy and is immoral, unethical,
          oppressive, unscrupulous, or substantially injurious to
          consumers.

                An act or practice is deceptive if it is a . . .
          material representation, . . . omission or practice that is
          likely to mislead consumers acting reasonably under the
          circumstances.

                Plaintiff need not show that defendant intended to
          deceive plaintiff or that plaintiff was actually deceived.
          It is sufficient if the representation, omission or
          practice was likely to deceive. The representation,
          omission or practice is material if it involves information
          that is important to consumers and it is likely to affect
          their choice of or conducting -- conduct regarding a
          product, service or investment.


                                    17
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



                  An object or practice occurs in the conduct of trade
            or commerce if it is in the context of business activity or
            a business transaction.

No objection was made to the jury instructions.

            4.     Jury Verdict and Award

            The jury concluded in relevant part that Regal. Corp

breached the DROAs and breached the covenant of good faith and

fair dealing implied in the DROAs.              Additionally, the jury found

that Regal Corp. and Regal LLC engaged in unfair and deceptive

acts or practices.       In response to special interrogatories, the

jury also determined that Purdy was the alter ego of both Regal

Corp. and Regal LLC.16          Accordingly, Purdy was liable for breach

of contract, breach of the covenant of good faith and fair

dealing, and unfair and deceptive acts or practices.17             After



      16
            The jury noted that Purdy was the alter ego of Regal Corp. and
Regal LLC on the special verdict form:

            VI.    ALTER EGO:    REGAL CAPITAL CORPORATION

                   A.    Is Jack Purdy the alter ego of Regal Capital
                         Corporation?

                         () Yes       ( ) No

                   Please proceed to Section VII.

            VII.   ALTER EGO:    REGAL CAPITAL COMPANY, LLC

                   A.    Is Jack Purdy the alter ego of Regal Capital Company,

                         LLC?

                         () Yes       ( ) No
     17
            Judgment was entered in favor of Calipjo as follows:


                                                              (continued . . .)

                                        18
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***




(. . . continued)

                  [W]ith respect to Count 3 of the First Amended
            Complaint (breach of the Alii Ranch Estates Reservation
            DROA claim), $1.00 against Defendant Jack Purdy and $1.00
            against Defendant Regal Capital Corporation, plus statutory
            interest currently in the amount of ten percent (10%) per
            annum until paid in full;

                  with respect to Count 4 of the First Amended
            Complaint (breach of the Moana Ranch Estates Reservation
            DROA claim), $1.00 against Defendant Jack Purdy and $1.00
            against Defendant Regal Capital Corporation, plus statutory
            interest currently in the amount of ten percent (10%) per
            annum until paid in full;

                  with respect to Count 11 of the First Amended
            Complaint (breach of the covenant of good faith and fair
            dealing regarding the Alii Ranch Estates Reservation DROA
            claim), $1.00 against Defendant Jack Purdy and $1.00
            against Defendant Regal Capital Corporation, plus statutory
            interest currently in the amount of ten percent (10%) per
            annum until paid in full;

                  with respect to Count 11 of the First Amended
            Complaint (breach of the covenant of good faith and fair
            dealing regarding the Moana Ranch Estates Reservation DROA
            claim), $1.00 against Defendant Jack Purdy and $1.00
            against Defendant Regal Capital Corporation, plus statutory
            interest currently in the amount of ten percent (10%) per
            annum until paid in full;

                  with respect to Count 10 of the First Amended
            Complaint (unfair and deceptive trade practices claim),
            $166,865.00 against Defendant Jack Purdy, $166,875.00
            against Defendant Regal Capital Corporation, and $7,500.00
            against Defendant Regal Capital Company, LLC, plus
            statutory interest currently in the amount of ten percent
            (10%) per annum until paid in full;

                  with respect to the claim for attorneys’ fees and
            costs, $38,213.46 against Defendant Jack Purdy, $38,213.46
            against Defendant Regal Capital Corporation, and $1,559.74
            against Defendant Regal Capital Company, LLC, plus
            statutory interest currently in the amount of ten percent
            (10%) per annum until paid in full; and

                  with respect to the monetary judgments entered
            against both Regal Capital Corporation and Regal Capital
            Company, LLC, Defendant Jack Purdy shall be joint and
            severally liable.

Judgment was entered in favor of Regal LLC, and against Calipjo, as follows:


                                                             (continued . . .)

                                     19
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


entry of the final judgment, Respondents filed a renewed motion

for judgment as a matter of law as to all claims.            In light of

the conflicting evidence introduced at trial, and viewing “the

evidence in the light most favorable to the party that secured

the jury verdict,” the circuit court denied Respondents’ renewed

motion for judgment as a matter of law.

      B.    ICA Judgment

            On appeal to the ICA, Respondents argued that the

circuit court erred in denying their motions for judgment as a

matter of law.18    They claimed, inter alia, that Calipjo


(. . . continued)

                  [W]ith respect to Count 3 of the First Amended
            Complaint (breach of the Alii Ranch Estates Reservation
            DROA claim);

                  with respect to Count 4 of the First Amended
            Complaint (breach of the Moana Ranch Estates Reservation
            DROA claim);

                  with respect to Count 11 of the First Amended
            Complaint (breach of the covenant of good faith and fair
            dealing regarding the Alii Ranch Estates Reservation DROA
            claim); and

                  with respect to Count 11 of the First Amended
            Complaint (breach of the covenant of good faith and fair
            dealing regarding the Moana Ranch Estates Reservation DROA
            claim).
      18
            Respondents argued that Purdy was entitled to judgment as a
matter of law on the following claims: breach of contract, breach of the
covenant of good faith and fair dealing, and unfair and deceptive acts or
practices. Respondents claimed that, because Purdy was not the alter ego of
Regal Corp. and Regal LLC, nor a party to the DROAs, he could not be held
liable for breaching the express or implied terms of the agreements. In
addition, because Purdy did not negotiate the terms of the DROAs, Respondents
argued that he could not have engaged in unfair and deceptive acts or
practices. The ICA concluded that Purdy was not the alter ego of Regal Corp.
or Regal LLC and, therefore, he could not be held liable based on contract

                                                             (continued . . .)

                                     20
      *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


presented no evidence that Purdy was the alter ego of Regal

Corp. and Regal LLC, that Regal Corp. breached the DROAs, or

that Regal LLC committed unfair and deceptive acts or practices.

Calipjo countered that evidence presented at trial supported the

jury’s verdict.

             The ICA determined that there was no evidence

introduced at trial to support the jury’s findings that (1)

Regal Corp. breached the DROAs, (2) Regal LLC engaged in unfair

and deceptive acts or practices, and (3) Purdy was the alter ego

of Regal Corp. and Regal LLC.19         Calipjo, 2017 WL 6547461, at *4-

*7.

             As to the alter ego claim, the ICA acknowledged that

Purdy was the sole owner of Regal Corp. and Regal LLC, however,

it found that this fact, alone, was insufficient to support the

jury’s verdict.       Id. at *3-*4.     The ICA concluded that the

evidence presented at trial did not establish

undercapitalization—one factor relevant to whether an individual

(. . . continued)

theories or for unfair or deceptive acts or practices. Calipjo, 2017 WL
6547461, at *4, *6. Additionally, the ICA rejected Calipjo’s alternative
argument that Purdy was liable for unfair and deceptive acts or practices
pursuant to HRS § 480-17(a) (2008), which provides that individual directors
and officers of a corporation may be held liable for acts of a corporation
that violate the penal provisions of HRS chapter 480, because the jury did
not find that Regal Corp. violated penal provisions of HRS chapter 480. Id.
at *6.
      19
            However, the ICA found there was sufficient evidence to support
the jury’s finding that Regal Corp. breached the covenant of good faith and
fair dealing. Id. at *5.



                                       21
      *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


acts as the alter ego of a company.           Id. at *4.    It defined

undercapitalization as “[t]he financial condition of a firm that

does not have enough capital to carry on its business.”               Id.

(quoting Black’s Law Dictionary 251 (10th ed. 2014)).               The ICA

stated that the trial testimony had “nothing to do with [the]

capitalization” of the entities and it did not “infer any

particular level of capitalization of Regal Corp., let alone

undercapitalization such that it would bring about injustice and

inequity not to find Purdy to be the alter ego of Regal Corp.”

Id.    Additionally, the ICA held that the transfer of the Aliʻi

and Moana properties from Regal Corp. to Regal LLC did not

constitute a fraudulent transfer or an abuse of the corporate

form.     Id.    It noted that “[t]his case does not involve

findings, or even claims, of fraudulent transfer with respect to

these transfers.          There is no evidence that these transfers

rendered Regal Corp. unable to satisfy its corporate debts and

obligations.”       Id.     The ICA concluded that Purdy’s purported

statement that he never intended to sell the properties to

Calipjo was insufficient evidence to support a finding of alter

ego.    Id.     In light of these conclusions, the ICA reversed in

part the final judgment, concluding that “there was no evidence

to support the jury’s verdict that Purdy was the alter ego of

Regal Corp. and Regal LLC.”          Id.



                                       22
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


           Because the ICA reversed the jury’s finding that Purdy

was the alter ego of Regal Corp. and Regal LLC, it reversed the

underlying claims and damages awards against Purdy for breach of

contract, breach of the covenant of good faith and fair dealing,

and unfair and deceptive acts or practices.           Id. at *4, *6.     The

ICA reasoned that absent a finding of alter ego, Purdy could not

be held personally liable for the claims because Regal Corp. and

Regal LLC shielded him from liability.          Id.   The ICA explained

that “Calipjo’s contract claims against Purdy are entirely

dependent on the assertion that Purdy is the alter ego of Regal

Corp. [and Regal LLC.]”       Id. at *4.

           The ICA also upheld the judgment against Regal Corp.

for unfair or deceptive acts or practices, but held that there

was no evidence that Regal LLC had engaged in an unfair or

deceptive act or practice.20       Id. at *6.    Having ruled that there

was no evidence that Purdy was the alter ego of Regal Corp., and

rejecting Calipjo’s alternative argument that Purdy was liable

for unfair or deceptive acts or practices pursuant to HRS § 480-




     20
            Because the ICA vacated the circuit court’s judgment that Regal
LLC committed unfair and deceptive acts or practices, the ICA also vacated
and remanded the circuit court’s denial of Regal LLC’s request for attorneys’
fees. Calipjo, 2017 WL 6547461, at *6.




                                     23
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


17(a),21 the ICA also held Purdy could not be held liable for

unfair or deceptive acts or practices.22         Id.

                         III. STANDARD OF REVIEW

           This court reviews a trial court’s ruling on a motion

for judgment as a matter of law de novo:

                 A trial court’s ruling on a motion for judgment as a
           matter of law is reviewed de novo. “A [motion for judgment
           as a matter of law] may be granted only when after
           disregarding conflicting evidence, giving to the non-moving
           party’s evidence all the value to which it is legally
           entitled, and indulging every legitimate inference which
           may be drawn from the evidence in the non-moving party’s
           favor, it can be said that there is no evidence to support
           a jury verdict in his or her favor.”

Ray v. Kapiolani Med. Specialists, 125 Hawaiʻi 253, 261, 259 P.3d

569, 577 (2011) (internal citations omitted); see also Hawaiʻi

Rules of Civil Procedure Rule 50(a)(1) (“If during a trial by

jury a party has been fully heard on an issue and there is no

legally sufficient evidentiary basis for a reasonable jury to

find for that party on that issue, the court may determine the

issue against that party and may grant a motion for judgment as

a matter of law against that party with respect to a claim or




     21
           See supra note 18, at 20-21.
     22
            The ICA also affirmed the judgment against Regal Corp. for breach
of the covenant of good faith and fair dealing, unfair and deceptive acts or
practices, and treble damages totaling $166,875.00 arising from the unfair
and deceptive acts or practices claim. Calipjo, 2017 WL 6547461, at *7.
Because these issues are not raised in the application to this court, we
affirm the ICA’s judgment in part.




                                     24
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


defense that cannot under the controlling law be maintained or

defeated without a favorable finding on that issue.”).

                              IV.    DISCUSSION

            A motion for judgment as a matter of law is granted

only if there is no evidence to support the jury’s verdict.

Ray, 125 Hawaiʻi at 261, 259 P.3d at 577.          In making this

determination, the court must disregard conflicting evidence,

give “to the non-moving party’s evidence all the value to which

it is legally entitled, and indulg[e] every legitimate inference

which may be drawn from the evidence in the non-moving party’s

favor[.]”    Id. (internal quotation marks and citation omitted).

Applying this standard, we examine the record de novo to

determine whether evidence was introduced to support the jury’s

determination that Purdy is the alter ego of Regal Corp. and

Regal LLC, that Regal Corp. breached the DROAs, and that Regal

LLC committed unfair and deceptive acts or practices.

     A.   The Jury’s Verdict that Purdy was the Alter Ego of
     Regal Corp. and Regal LLC was Supported by Evidence

            Courts have identified a variety of factors to

determine whether a corporate entity is the alter ego of

another, though no single factor is dispositive.23           Robert’s


     23
            These factors include:

            [1] Commingling of funds and other assets, failure to
            segregate funds of the separate entities, and the

                                                             (continued . . .)

                                      25
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



(. . . continued)

            unauthorized diversion of corporate funds or assets to
            other than corporate uses; [2] the treatment by an
            individual of the assets of the corporation as his own; [3]
            the failure to obtain authority to issue stock or to
            subscribe to or issue the same; [4] the holding out by an
            individual that he is personally liable for the debts of
            the corporation; [5] the identical equitable ownership in
            the two entities; [6] the identification of the equitable
            owners thereof with the domination and control of the two
            entities; [7] identi[ty] of . . . directors and officers of
            the two entities in the responsible supervision and
            management; [8] sole ownership of all of the stock in a
            corporation by one individual or the members of a family;
            [9] the use of the same office or business location; [10]
            the employment of the same employees and/or attorney; [11]
            the failure to adequately capitalize a corporation; [12]
            the total absence of corporate assets, and
            undercapitalization; [13] the use of a corporation as a
            mere shell, instrumentality or conduit for a single venture
            or the business of an individual or another corporation;
            [14] the concealment and misrepresentation of the identity
            of the responsible ownership, management and financial
            interest, or concealment of personal business activities;
            [15] the disregard of legal formalities and the failure to
            maintain arm’s length relationships among related entities;
            [16] the use of the corporate entity to procure labor,
            services or merchandise for another person or entity; [17]
            the diversion stockholder [sic] or other person or entity,
            to the detriment of creditors, or the manipulation of
            assets and liabilities between entities so as to
            concentrate the assets in one and the liabilities in
            another; [18] the contracting with another with intent to
            avoid performance by use of a corporate entity as a shield
            against personal liability, or the use of a corporation as
            a subterfuge of illegal transactions; and [19] the
            formation and use of a corporation to transfer to it the
            existing liability of another person or entity.

Robert’s Hawaii School Bus, Inc. v. Laupahoehoe Transp. Co., 91 Hawaiʻi
224, 242, 982 P.2d 853, 871 (1999), superseded by statute on other
grounds as noted in Davis v. Four Seasons Hotel Ltd., 122 Hawaiʻi 423,
428 n.9, 228 P.3d 303, 308 n.9 (2010) (alterations in original)
(emphasis removed) (citing Associated Vendors, Inc. v. Oakland Meat
Co., 26 Cal. Rptr. 806, 813-15 (Cal. Dist. Ct. App. 1962)). Courts
also consider:

            (1) incorporation for the purpose of circumventing public
            policy or statutes; (2) whether the parent finances the
            subsidiary; (3) whether the subsidiary has no business or
            assets except those conveyed to it by the parent; (4)
            whether the parent uses the subsidiary’s property as its
            own; (5) whether the directors of the subsidiary do not act

                                                             (continued . . .)

                                      26
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Hawaii, 91 Hawaiʻi at 242-43, 982 P.2d at 871-72.           In addition, a

two-part test must be satisfied:

            [I]t must be made to appear that [1] the corporation is not
            only influenced and governed by that person, but that there
            is such a unity of interest . . . that the individuality,
            or separateness, of such person and corporation has ceased,
            and [2] that the facts are such that an adherence to the
            fiction of the separate existence of the corporation would,
            under the particular circumstances, sanction a fraud or
            promote injustice.

Id. at 242, 982 P.2d at 871 (alterations in original) (quoting

Associated Vendors, 26 Cal. Rptr. at 813).          Thus, the jury must

determine whether there was a “unity of interest” between the

individual and the corporation.        Id. (quoting Associated

Vendors, 26 Cal. Rptr. at 813).        A “unity of interest” means

that “[t]heir objectives are common, not disparate; their

general corporate actions are guided or determined not by two

separate . . . consciousness, but one[.]”          Id. at 242, 253, 982

P.2d at 871, 882 (quoting Copperweld Corp. v. Indep. Tube Corp.,

467 U.S. 752, 771 (1984)).       The jury must also consider whether

maintaining the corporate fiction would “sanction a fraud or

promote injustice.”      Id. at 242, 982 P.2d at 871 (quoting

Associated Vendors, 26 Cal. Rptr. at 813).          Here, entry of


(. . . continued)

            independently in the interest of the corporation but take
            their orders from and serve the parent; and (6) whether the
            “fiction of corporate entity . . . has been adopted or used
            to evade the provisions of a statute.”

Id. (quoting Kavanaugh v. Ford Motor Co., 353 F.2d 710, 717 (7th Cir. 1965)).




                                     27
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


judgment as a matter of law is proper only if there is no

evidence to support the jury’s verdict that there was a “unity

of interest” between the individual and the corporation and that

the corporate fiction resulted in “a fraud or promote[d]

injustice.”    Id. (quoting Associated Vendors, 26 Cal. Rptr. at

813).

           In this case, the jury was presented with evidence

that Purdy exercised exclusive ownership and control over Regal

Corp. and Regal LLC.      Purdy testified that he was the sole

shareholder, director, and officer of Regal Corp. and the sole

member and manager of Regal LLC.          This court has held that “sole

ownership of all of the stock in a corporation by one

individual” is one relevant factor to determine alter ego.               Id.

(quoting Associated Vendors, 26 Cal. Rptr. at 814).            Purdy’s

testimony supports the jury’s determination that Purdy exercised

exclusive ownership and control over Regal Corp. and Regal LLC;

it constitutes evidence that Purdy was the sole owner and

manager of either company.

           The jury was also presented with evidence that Regal

Corp. and Regal LLC were undercapitalized24—another factor

relevant to whether Purdy was the alter ego of Regal Corp. and

     24
            Undercapitalization is “[t]he financial condition of a firm that
does not have enough capital to carry on its business.” Black’s Law
Dictionary 251 (10th ed. 2014).




                                     28
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Regal LLC.       See id.      The ICA concluded that Purdy’s “testimony

did not evidence or infer any particular level of capitalization

of Regal Corp., let alone undercapitalization[.]”            Calipjo, 2017

WL 6547461, at *4.          However, Purdy testified that he transferred

the Aliʻi and Moana properties from Regal Corp. to Regal LLC for

no consideration.          He was unable to identify the value of the

transfer.    On cross-examination, Purdy provided testimony

supporting Calipjo’s claim that Regal Corp. and Regal LLC were

undercapitalized:

            Q. Okay. So, now, with respect to the actual conveyances
            from Regal Capital Corporation and Antigua & Barbuda
            Corporation to Regal Capital Company, you transferred Alii,
            which is 19 acres, is that correct, at that time?

            [Purdy.]    Alii One.

            Q. Okay. And how much money did Regal Capital Company LLC
            pay to Regal Capital Corporation for that conveyance?

            [Purdy.]    Can you show me a copy of it.

            Q. Well, I can show you the actual title report, but I
            don’t have a number on it. So I was asking you if you
            know?

            [Purdy.] It would be a little bit of a guess, but I could
            give it a try. I would think maybe $1.2 million, in that
            range.

            Q.    Well --

            [Purdy.]    I just can’t recall.

            Q. Okay. Did you actually transfer that money over?      Was
            there a cash transfer?

            [Purdy.]    No.

            Q.    How did it work?

            [Purdy.] You have to -- for tax purposes of both
            companies, you have to value the property. You’d have to
            discern a value. And then --




                                        29
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


       Q. Would it surprise you to know the Kauai Business Report
       said it was $36,800?

       [Purdy.] Well, maybe it was just the price of the taxes.
       No, I would think that would be -- no, that would really
       surprise me.

       Q.   Okay.

       [Purdy.]     That would seem like the taxes.

       Q. Well, here’s what I want to know. This is simple. You
       got Regal -- the Antigua company owns it, right, and it’s
       worth something? Okay?

       [Purdy.]     Yeah.

       Q.   As the fair market value of it.    Right?

       [Purdy.]     Yeah.

       Q. And then you transfer from the Antigua company to the
       LLC, the Hawaii company. Is that right?

       [Purdy.]     Yes.

       Q. Okay. How much money did the Antigua company give to
       the Hawaii company to acquire that property?

       [Purdy.]     I don’t know.

       Q.   Okay.

       [Purdy.] (Inaudible) it would have been a tax
       consideration and whatever the -- I don’t know.

       THE COURT:     Mr. Purdy, what is the answer?

       [Purdy.]:     The answer is today, I don’t know.

       . . . .

       Q. And then I’ll ask you the same question with respect to
       the Moana Ranch conveyance from Regal Capital Corporation
       to Regal Capital Company, which, according to the title
       report I’ve got, happened on November 7th, 2003.

       [Purdy.]     Okay.

       Q. How much money was transferred -- how much money did
       the LLC, the Regal Capital Company LLC, a Hawaii limited
       company, give to Regal Capital Corporation for the transfer
       of the interest in the Moana Ranch property, if you know?

       [Purdy.] Well, I would just say around the amount that we
       were into the property for. And in my mind -- but then you
       say would it surprise me – I’m putting words in my mouth.
       I would think it would have been transferred in the half-a-
       million-dollar range.

                                    30
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


          Q. Are you saying that a check for half a million dollars
          was cut?

          [Purdy.]    No.

          Q.    That’s what I want to know.

          [Purdy.]    No.

          . . . .

          Q. Did you, in your capacity as president or director of
          the Antigua company, write a check -- strike that. Did
          you, in your capacity as the president of -- or, excuse me,
          managing member of the LLC, the buyer of the property,
          write a check to the Antigua Barbuda Company for the
          conveyance of either of these properties?

          [Purdy.]    I did not.

          Q.    You just conveyed it and had a tax designation on it?

          [Purdy.] Yeah, it would have been a book entry in terms of
          the amount of money, the value that went from one
          corporation to another, which I think that’s pretty
          commonplace.

(Emphases added.)     This testimony constitutes evidence that

Purdy was unable to explain whether or not his companies were,

in fact, adequately capitalized.          For example, though he

acknowledged that the cumulative value of the Aliʻi and Moana

properties was 1.7 million dollars, he did not explain how Regal

Corp. derived any value from the transfer of these properties.

Purdy admitted that no money was exchanged.           He provided answers

such as “[y]eah, it would have been a book entry in terms of the

amount of money, the value that went from one corporation to

another, which I think that’s pretty commonplace” and “[y]ou

have to -- for tax purposes of both companies, you have to value

the property.     You’d have to discern a value.”        Ultimately, this

evidence indicates that Regal Corp. was undercapitalized given

                                     31
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


that it transferred 1.7 million dollars’ worth of assets to

Regal LLC for no consideration.       Thus, Purdy’s testimony

constitutes evidence supporting the jury’s verdict.

          Further, Purdy’s testimony constitutes evidence that

there was a “unity of interest” between the Respondents.

Robert’s Hawaii, 91 Hawaiʻi at 242, 982 P.2d at 871 (quoting

Associated Vendors, 26 Cal. Rptr. at 813).         This supports the

jury’s determinations that Purdy is the alter ego of Regal Corp.

and Purdy is the alter ego of Regal LLC.         In Robert’s Hawaii,

this court stated that in order to find alter ego, there must be

“such a unity of interest . . . that the individuality, or

separateness, of such person and corporation has ceased[.]”             Id.

(alteration in original) (quoting Associated Vendors, 26 Cal.

Rptr. at 813).    In other words, the alter ego’s consciousness

must guide the company’s actions.        See id. at 253, 982 P.2d at

882 (citing Copperweld Corp., 467 U.S. at 771).          Here, Purdy

testified that he authorized the transfer of Regal Corp.’s

assets because he knew that he could make more profit from a

high-end development on the property.        This testimony supports a

finding that Purdy’s consciousness was guiding Regal Corp.’s

actions and objectives because Regal Corp. suffered a detriment

as a result of the transfer, while Purdy directly and personally

benefitted from it.     Therefore, the jury was presented with

evidence of a “unity of interest” between Purdy and Regal Corp.

                                    32
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Id. at 242, 982 P.2d at 871 (quoting Associated Vendors, 26 Cal.

Rptr. at 813).

           In addition, the jury was presented with evidence that

allowing Purdy to act as the alter ego of Regal Corp. and Regal

LLC would “sanction a fraud or promote injustice.”25            Id.

(quoting Associated Vendors, 26 Cal. Rptr. at 813).            Purdy

altered condition C-67 of the Aliʻi property DROA to provide

himself, the seller, the option to cancel the agreement without

providing notice to the buyer.26        Purdy testified that “[i]f the

buyer had a right to terminate, then I should have that same

right” and he directed Summers to add “or Seller” to condition

C-67 of the Aliʻi property DROA.          Summers told Calipjo that the

addition of “or Seller” was Purdy’s counteroffer “and if

[Calipjo] didn’t want to acknowledge this, then he wouldn’t have

a reservation agreement.”       Therefore, Purdy did not merely

suggest the incorporation of “or Seller[,]” but he insisted on

it as a condition of the DROA.        Moreover, due to the contingency

in the Moana property DROA, if Purdy elected to cancel the Aliʻi

property DROA, which he ultimately did, he automatically

     25
            The jury was instructed that two of the essential elements of an
alter ego claim are whether “the shareholder exercised control over the
corporation in such a way as to harm the plaintiff” and whether “refusal to
disregard the corporate entity would subject the plaintiff to unjust loss.”
     26
            The alteration read: “Buyer or Seller may terminate this
reservation at any time prior to it becoming a binding contract by written
notice to Seller.” (Emphasis added.)




                                     33
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


cancelled the Moana property DROA.        Summers testified that Purdy

needed an investor for the project “to do the improvements that

we planned on doing to the property.”        Therefore, testimony

regarding Purdy’s forceful inclusion of the term “or Seller” may

have evidenced his intent to cancel the DROAs because it showed

that from the beginning of his dealings with Calipjo, Purdy

intended to renege on the Aliʻi property DROA.          Evidence was

presented at trial that Purdy altered the Aliʻi property DROA to

remove an essential protection for the buyer.          This indicates

that Calipjo would suffer an injustice as a result of Purdy’s

actions as the alter ego of Regal Corp. and Regal LLC, and

supports the jury’s verdict.

          Additional evidence was presented at trial that Purdy

intended to cancel the DROAs and thereby use Regal Corp. and

Regal LLC to commit a fraud or an injustice against Calipjo.

This supports the jury’s determinations that Purdy is the alter

ego of Regal Corp. and Regal LLC.        Calipjo testified that Purdy

approached him seven years after signing the DROAs and stated

that he never intended to sell Calipjo the properties.            Another

witness corroborated this testimony.        Therefore, the jury was

presented with evidence that Purdy used Regal Corp. and Regal

LLC to commit a fraud because he never intended to sell the

properties to Calipjo.



                                    34
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


           “[D]isregarding conflicting evidence, giving to

[Calipjo’s] evidence all the value to which it is legally

entitled, and indulging every legitimate inference which may be

drawn from the evidence in [Calipjo’s] favor,” the record does

not support the conclusion that there was no evidence to support

the jury’s verdict in Calipjo’s favor.         Ray, 125 Hawaiʻi at 261,

259 P.3d at 577.

     B.   The Jury’s Verdict that Regal Corp. Breached the DROAs
     is Supported by Evidence

           At trial, the jury was instructed on the essential

elements of a contract:     (1) capacity to enter the contract, (2)

offer, (3) acceptance, and (4) consideration.          This court has

held that “[i]t is well-settled that consideration is an

essential element of, and is necessary to the enforceability or

validity of, a contract.”      Douglass v. Pflueger Hawaii, Inc.,

110 Hawaiʻi 520, 534, 135 P.3d 129, 143 (2006), as corrected (May

30, 2006) (quoting Shanghai Inv. Co. v. Alteka Co., 92 Hawaiʻi

482, 496, 993 P.2d 516, 530 (2000), overruled on other grounds

by Blair v. Ing, 96 Hawaiʻi 327, 335-36, 31 P.3d 184, 192-93

(2001)).   We define consideration “as a bargained for exchange

whereby the promisor receives some benefit or the promisee

suffers a detriment.”     Id. (quoting Shanghai, 92 Hawaiʻi at 496,

993 P.2d at 530).    Furthermore, “[a] modification of a contract




                                    35
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


must be supported by new consideration.”         Shanghai, 92 Hawaiʻi at

496, 993 P.2d at 530.

            Based on the testimony presented at trial, “indulging

every legitimate inference which may be drawn from the evidence

in [Calipjo’s] favor,” we cannot say that the jury’s finding

that Regal Corp. breached the DROAs was not supported by

evidence.    Ray, 125 Hawaiʻi at 261, 259 P.3d at 577.         Lengthy

testimony was offered by Summers, Purdy, and Calipjo regarding

the alteration to condition C-67 of the Aliʻi property DROA that

gave Regal Corp., the seller, the right to cancel the Aliʻi

property DROA at any time before the Final Condominium Public

Report was released.     This testimony notably lacks mention of

any new benefit to Calipjo for modifying the original agreement.

Because the modification to condition C-67 of the Aliʻi property

DROA was not supported by consideration, it is void.           Therefore,

there was evidence at trial that Regal Corp. breached the

express terms of the original contract when it cancelled the

DROAs and the ICA’s determination that there is no evidence that

Regal Corp. breached the DROAs is error.

     C.   The Jury’s Verdict that Regal LLC Committed Unfair and
     Deceptive Acts or Practices is Supported by Evidence

            The ICA concluded that there is no evidence to support

a finding that Regal LLC engaged in unfair and deceptive acts or

practices.    Calipjo, 2017 WL 6547461, at *6.        “A deceptive act


                                    36
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


or practice is ‘(1) a representation, omission, or practice that

(2) is likely to mislead consumers acting reasonably under the

circumstances where (3) the representation, omission, or

practice is material.’”     Hungate v. Law Office of David B.

Rosen, 139 Hawaiʻi 394, 411, 391 P.3d 1, 18 (2017) (brackets

omitted) (quoting Courbat v. Dahana Ranch, Inc., 111 Hawaiʻi 254,

262, 141 P.3d 427, 435 (2006)).       “A representation, omission, or

practice is considered material if it ‘involves information that

is important to consumers and, hence, likely to affect their

choice of, or conduct regarding, a product.’”          Id. (citation

omitted).    The test for whether an act or omission is deceptive

is an objective test, and it turns “on whether the act or

omission is likely to mislead consumers, . . . as to information

important to consumers . . . in making a decision regarding the

product or service.”     Id. (internal citations and quotation

marks omitted) (alterations in original).

            Giving the evidence presented at trial “all the value

to which it is legally entitled, and indulging every legitimate

inference which may be drawn from the evidence in [Calipjo’s]

favor,” it is apparent that the jury could have determined that

the acts or omissions of Regal LLC misled Calipjo as to

information critical to his position as the buyer of the Aliʻi

and Moana properties.     Ray, 125 Hawaiʻi at 261, 259 P.3d at 577.

Purdy testified that as early as 2000, Regal LLC was heavily

                                    37
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


involved in the development of the Aliʻi and Moana properties.

Just eight months after the parties entered the DROAs on August

12, 2002, Regal Corp. transferred the Aliʻi property to Regal LLC

for no consideration.      Regal Corp. and Regal LLC did not notify

Calipjo that the DROAs were cancelled until three months later,

on August 7, 2003.     Thus, there is evidence to support the

jury’s conclusion that Regal LLC’s role in the development of

the properties, and ultimate ownership of the properties,

involves information that would be important to consumers such

as Purdy, and was likely to affect Purdy’s conduct regarding the

DROAs.27

     D.    The Underlying Claims Against Purdy are Reinstated

           The ICA reversed all claims against Purdy including

breach of contract, breach of the covenant of good faith and

fair dealing, and unfair and deceptive acts or practices.

Calipjo, 2017 WL 6547461, at *7.          The ICA reasoned that absent a

finding of alter ego, Purdy was not a party to the Aliʻi and

Moana property DROAs.      Id. at *4.     Therefore, he could not be

held liable for breaching the express and implied terms of




     27
            Because we vacate the ICA’s determination that no evidence
supports the jury’s finding that Regal LLC committed unfair and deceptive
acts or practices, we also vacate the ICA’s holding that the circuit court
erred in determining that Regal LLC is not entitled to attorneys’ fees.
Calipjo, 2017 WL 6547461, at *6.



                                     38
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


either DROA, or unfair and deceptive acts or practices.            Id. at

*4, *6.

          Accordingly, the ICA erroneously overturned the jury’s

verdict regarding alter ego and reversed the judgment against

Purdy for breach of contract, breach of the covenant of good

faith and fair dealing, and unfair and deceptive acts or

practices.   This court has held that the alter ego doctrine does

not create a separate cause of action, but rather, creates a

means for an individual (the alter ego) to be held personally

liable for a cause of action against a corporate entity:

                A claim based on the alter ego theory is not in
          itself a claim for substantive relief, but rather to
          disregard the corporation as a distinct defendant is
          procedural. A finding of fact of alter ego, standing
          alone, creates no cause of action. It merely furnishes a
          means for a complainant to reach a second corporation or
          individual upon a cause of action that otherwise would have
          existed only against the first corporation. An attempt to
          pierce the corporate veil is a means of imposing liability
          on an underlying cause of action, such as a tort or breach
          of contract. The alter ego doctrine is thus remedial, not
          defensive, in nature. One who seeks to disregard the
          corporate veil must show that the corporate form has been
          abused to the injury of a third person.

Robert’s Hawaii, 91 Hawaiʻi at 241, 982 P.2d at 870 (emphasis in

original) (quoting 1 William Meade Fletcher et al., Fletcher

Cyclopedia of the Law of Private Corporations § 41.10, at 568-81

(perm. ed. 1999)).    Although Purdy was not named as a party to

the DROAs, the jury determined that he functioned as the alter

ego of Regal Corp. and Regal LLC.        Because the jury found that

Purdy was the alter ego of Regal Corp. and Regal LLC, Purdy was



                                    39
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


held liable for the underlying claims.28         See id.    The ICA’s

reversal of the final judgment as to these claims was error.

                              V.    CONCLUSION

            The ICA’s holding that no evidence supported the

jury’s verdict that Regal Corp. breached the DROAs, Regal LLC

engaged in unfair and deceptive acts or practices, and Purdy was

the alter ego of Regal Corp. and Regal LLC was error.             Because

evidence supported the jury’s verdict that Purdy is the alter

ego, he is liable for breach of contract, breach of the covenant

of good faith and fair dealing, and unfair and deceptive acts or

practices.    Accordingly, we affirm in part and vacate in part

the January 24, 2018 judgment of the ICA and reinstate the

circuit court’s July 18, 2014 final judgment.

Donna E. Richards,                  /s/ Mark E. Recktenwald
Mark R. Zenger
for Petitioner                      /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

Richard E. Wilson                   /s/ Richard W. Pollack
for Respondents
                                    /s/ Michael D. Wilson




      28
            On the special verdict form, with respect to the Aliʻi and Moana
property DROAs, the jury determined that Purdy breached his contractual
obligations, failed to act with good faith and fair dealing, and committed
unfair and deceptive acts or practices.




                                      40